Citation Nr: 1220238	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  11-27 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include as secondary to presumed in-service herbicide exposure.

2.  Entitlement to service connection for prostate cancer, to include as secondary to presumed in-service herbicide exposure.

3.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1966 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction has since been returned to the RO in Winston-Salem, North Carolina.

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of those proceedings has been associated with the Veteran's claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence shows that the Veteran likely set foot on the landmass in the Republic of Vietnam during the Vietnam era and has been diagnosed as having prostate cancer and coronary artery disease.

2.  The medical evidence shows that the Veteran's prostate cancer and coronary artery disease are compensably disabling.

3.  Chronic left knee strain had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer as secondary to in-service herbicide exposure have been met.  38 U.S.C.A. §§ 1110, 1116, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2011).  

2.  The criteria for service connection for coronary artery disease as secondary to in-service herbicide exposure have been met.  38 U.S.C.A. §§ 1110, 1116, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2011).  

3.  The criteria for service connection for left knee strain have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for prostate cancer, coronary artery disease and left knee strain.  As this represents a complete grant of the benefits sought with regard to these claims, no discussion of VA's duty to notify and assist as it pertains to these claims is necessary.

The Veteran is seeking service connection for prostate cancer and coronary artery disease, which he contends are secondary to his in-service herbicide exposure, as well as service connection for a left knee disorder.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Prostate Cancer and Coronary Artery Disease 

As referenced above, the Veteran contends that his current prostate cancer and coronary artery disease are related to his presumed in-service herbicide exposure when stepping set foot on the landmass of the Republic of Vietnam, as well as his exposure to herbicides during his period of service in Thailand.  The Veteran reports that one of his duties during service was to retrieve the remnants of downed aircraft, and that while performing these duties, he set foot on the landmass of Vietnam.  The Veteran further asserts that during his period of service in Thailand, his duties primarily involved aiding in the construction of an airfield, which included clearing perimeter areas of vegetation.  He recalls regular use of herbicide agents in efforts to control the lush vegetation.

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain specific diseases shall be deemed service-connected if the disease manifests to a degree of 10 percent or more at any time after service.  U.S.C.A. § 1116(a, b) (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2011).  A veteran, who during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

The Veteran's period of service falls within the date parameters set forth above.  While the Veteran's service personnel records and DD Form 214 do not affirmatively reflect that the Veteran had any service in Vietnam, the Board finds the Veteran's reports of stepping foot on the landmass of Vietnam when retrieving downed aircraft to be credible.  The Board notes that the Veteran's report of these in-service duties has remained consistent over time.  C.f., Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).  Moreover, the undersigned Veterans Law Judge, who conducted the Veteran's recent Board hearing, finds that the Veteran's hearing demeanor and testimony conveyed both trustworthiness and credibility.  Given the Board's finding that the Veteran's report of Vietnam service is credible, the Veteran is therefore presumed to have been exposed to certain herbicide agents during service.

The diseases subject to this presumption of service connection are outlined in 38 C.F.R. § 3.309(e).  With regard to the Veteran's prostate cancer service connection claim, the Board notes that prostate cancer has been among the list of enumerated diseases throughout the pendency of this appeal.  Furthermore, during the pendency of the Veteran's claim and appeal, VA amended 38 C.F.R. § 3.309(e) to include ischemic heart disease, which is defined as "including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  75 Fed. Reg. 53202, 53216 (August 31, 2010).  This amended rule applies to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  Id.  As the Veteran's claim, which was received by VA in June 2009, was pending on August 31, 2010, the amended rule is for application.

The Veteran's VA treatment of record reflects that he is currently-diagnosed and is being treated for both coronary artery disease, initially diagnosed in 1994, and prostate cancer, initially diagnosed in 2009.  Given these current diagnoses, coupled with the application of 38 C.F.R. § 3.309, because both conditions are compensably disabling, the Board finds that service connection for both diseases is warranted.  

Left Knee Disorder

The Veteran is seeking service connection for a left knee disorder, which he asserts is related to service.  He recalls, and his service treatment records reflect, that he sought treatment for left knee pain during service.  

An October 1968 service treatment record reflects the Veteran's report of injuring his left knee while playing basketball approximately three months prior to the time of treatment.  The treating medical professional noted that the Veteran demonstrated tenderness of the left patella and that there was evidence of a minimal amount of swelling of the knee joint.  The Veteran's subsequent treatment records fail to reflect any left knee treatment, and the Veteran was neither assessed with any knee impairment on separation from service nor reported any knee symptomatology in his separation medical history report.  However, in his submitted statements and hearing testimony, the Veteran reported experiencing a left knee impairment since this in-service injury.

The first post-service treatment of record relating to the Veteran's left knee is reflected in an April 1999 VA bilateral knee x-ray, which was interpreted to reveal evidence of bilateral patellar spurs.  As reflected in a March 2002 VA treatment record, the Veteran reported the onset of new left knee pain, and therefore left knee x-rays were obtained, which were interpreted to reveal small posterior patella osteophytes.

In June 2009, the Veteran was afforded a VA examination to determine the nature of the his current left knee impairment and its potential relationship to service.  During the examination, the Veteran again reported recurring left knee pain and stiffness since his in-service left knee sprain in 1968.  After conducting a relevant physical examination of the Veteran and reviewing March 2009 left knee x-rays, the examiner diagnosed the Veteran with a recurring left knee strain.  However, after reviewing the Veteran's claims file, the examiner opined that it was less likely that not that the Veteran's current left knee disorder is related to service.  In support of this opinion, the examiner noted that the Veteran was not diagnosed with a chronic condition during service and that while he had reported continuity of symptomatology since service, there was not a continuity of medical treatment since his in-service injury.  The examiner further found it significant that the Veteran's recent left knee x-ray failed to reflect any evidence of arthritis, presumably thereby failing to suggest that the Veteran's current left knee disorder was incurred approximately 40 years earlier during service.

At the outset of the analysis of this claim, the Board acknowledges that the Veteran is competent to report both the onset of his left knee pain during service and the continuity of his left knee symptoms since service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   Moreover, the Board finds the Veteran's reports to be credible, as his report of an in-service knee injury is corroborated by his documented treatment during service.  

Based on a review of the evidence, the Board finds that service connection is warranted for left knee strain.  In reaching this determination, the Board finds the Veteran's report of having left knee problems since service both competent and credible.  As such, the Board finds that the negative nexus opinion offered by the June 2009 VA examiner is of limited probative value because the examiner focused on the lack of medical evidence documenting left knee symptoms rather than the competent and credible report of a continuity of left knee problems since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of medical records to provide a negative opinion).  

In light of the foregoing, the Board finds that service connection for left knee strain is warranted.


ORDER

Service connection for prostate cancer, as secondary to presumed in-service herbicide exposure, is granted.

Service connection for coronary artery disease, as secondary to presumed in-service herbicide exposure, is granted.

Service connection for a left knee strain is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


